 PROB 12C                                                                               Report Date: October 8, 2019
(6/16)

                                        United States District Court                                        FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                                   Oct 09, 2019
                                         Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Fernando Gustavo                          Case Number: 0980 1:15CR02037-LRS-1
                   Castaneda-Sandoval
 Address of Offender:                           Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: December 22, 2016
 Original Offense:        Possession with Intent to Distribute Heroin, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 1263 days                 Type of Supervision: Supervised Release
                          TSR - 36 days
 Asst. U.S. Attorney:     Benjamin David Seal                Date Supervision Commenced: April 13, 2018
 Defense Attorney:        Alex B. Hernandez, III             Date Supervision Expires: April 12, 2021


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 09/16/2019 and 09/24/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            7           Special Condition # 4: You shall undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare.
                        You shall contribute to the cost of treatment according to your ability to pay. You shall allow
                        full reciprocal disclosure between the supervising officer and treatment provider.

                        Supporting Evidence: Mr. Castaneda-Sandoval is considered to be in violation of his
                        supervised release by failing to attend his follow -up substance abuse treatment appointment
                        at Merit Resource Services on September 25, 2019.

                        Mr. Castaneda-Sandoval’s conditions were reviewed with him on April 16, 2018. He signed
                        his conditions acknowledging an understanding of his conditions which includes special
                        condition number 4, as noted above.

                        Mr. Castaneda-Sandoval failed to attend his follow- up treatment appointment with Merit
                        Resource Services on September 25, 2019. To date, he has failed to make a follow-up
                        appointment with his counselor at Merit Resource Services.
Prob12C
Re: Castaneda-Sandoval, Fernando Gustavo
October 8, 2019
Page 2

          8            Special Condition #3: You shall abstain from the use of illegal controlled substances, and
                       shall submit to urinalysis testing, as directed by the supervising probation officer, but no
                       more than six tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: Mr. Castaneda-Sandoval is considered to be in violation of his
                       supervised release by failing to attend his random urinalysis test at Merit Resource Services
                       on October 7, 2019.

                       Mr. Castaneda-Sandoval’s conditions were reviewed with him on April 16, 2018. He signed
                       his conditions acknowledging an understanding of his conditions which includes special
                       condition number 3, as noted above.

                       Mr. Castaneda-Sandoval was again placed on the random urine testing color line at Merit
                       Resources Services on September 20, 2019. The testing form was reviewed and signed by
                       Mr. Castaneda-Sandoval. He was provided a copy of the form with the phone number and
                       address of Merit Resource Services. He was advised his color was brown and he was
                       directed to call the testing line daily. This officer received information from Merit Resource
                       Services on October 8, 2019, indicating Mr. Castaneda-Sandoval failed to appear and provide
                       a random urine sample at Merit Resource Services on October 7, 2019.
          9            Standard Condition #2: After initially reporting to the probation office, you will receive
                       instructions from the court or the probation officer about how and when you must report to
                       the probation officer, and you must report to the probation officer as instructed.

                       Supporting Evidence: Mr. Castaneda-Sandoval is considered to be in violation of his
                       supervised release by failing to report to the U.S. Probation office to complete his monthly
                       report form on October 4, 2019.

                       Mr. Castaneda-Sandoval’s conditions were reviewed with him on April 16, 2018. He signed
                       his conditions acknowledging an understanding of his conditions which includes standard
                       condition number 2, as noted above.

                       Officer Casey spoke with Mr. Castaneda-Sandoval on October 1, 2019, via telephone. Mr.
                       Castaneda-Sandoval stated he would be in the office on October 4, 2019, to complete his
                       monthly report form. He failed to report to the office and complete his monthly report form
                       on the listed date.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      October 8, 2019
                                                                              s/Stephen Krous
                                                                              Stephen Krous
                                                                              U.S. Probation Officer
Prob12C
Re: Castaneda-Sandoval, Fernando Gustavo
October 8, 2019
Page 3

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                     10/09/2019
                                                                    Date
